                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,
vs.                                                                No. 17-CR-3237- JAP

JESUS FRANCISCO FERNANDEZ,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

       On November 15, 2017, a federal grand jury returned an indictment charging Defendant

Jesus Francisco Fernandez with unlawfully, knowingly and intentionally possessing with intent

to distribute 500 grams or more of a mixture and substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). (Doc. 10). On February

12, 2018, Defendant filed a Motion to Suppress and Request for Evidentiary Hearing (Doc. 21)

(Motion), asking the Court to suppress: (1) all physical evidence that Drug Enforcement

Administration (DEA) agents seized from Defendant on October 25, 2017 at the Albuquerque

Greyhound bus station; and (2) all post-arrest statements Defendant made to DEA agents or

officers on October 25, 2017. The United States opposes the Motion, and it is fully briefed. 1 The

Court held an evidentiary hearing beginning on September 19, 2018 that continued on September

26, 2018. Having considered the parties’ briefing, arguments, evidence, and relevant case law,

the Court will deny Defendant’s Motion.




1
 See THE GOVERNMENT’S RESPONSE IN OPPOSITION TO THE DEFENDANT’S MOTION TO SUPPRESS
EVIDENCE FILED FEBRUARY 12, 2018 (Doc. 22) (Response); DEFENDANT’S REPLY TO UNITED
STATES’ RESPONSE TO DEFENDANT’S MOTION TO SUPPRESS (Doc. 24) (Reply).
   I.      BACKGROUND

        Federal Rule of Criminal Procedure 12(d) requires that, when factual issues are involved

in deciding a motion, the Court must state its essential findings on the record. For the purpose of

ruling on Defendant’s Motion to Suppress, the Court makes the following factual findings based

on the evidence in accordance with Rule 12(d):

        On the morning of October 25, 2017, DEA Special Agents (SA) Jarrell Perry and Kirk

Lemmon were conducting drug interdiction at the Greyhound bus terminal in Albuquerque, New

Mexico. (Doc. 21 at 2). The agents waited for an eastbound bus from Phoenix scheduled to

arrive in Albuquerque around 9:55 a.m. (Id.). When the bus arrived, passengers disembarked for

a brief layover to allow for any necessary bus refueling, cleaning, and maintenance service. (Id.

at 3). Special Agents Perry and Lemmon boarded the bus curbside after it had pulled out of the

wash bay and began looking at the bags left by passengers inside the bus.

        SA Perry noticed a black duffel bag with white trim bearing the brand name Protégé in

the overhead common luggage area. SA Perry began looking for a name tag on the bag, picked it

up, and noted that it was very heavy despite appearing to be only partially full. Because SA

Lemmon did not typically participate in drug interdiction at the bus station, SA Perry handed the

bag to SA Lemmon for a “teaching moment” to allow him to feel the bag’s heft. SA Lemmon

held the bag by its corners because the bottom was sagging. He then handed the bag back to SA

Perry who returned the bag to its previous location in the overhead rack. SA Perry does not recall

whether he smelled the bag, but SA Lemmon does not remember him doing so. Neither agent

manipulated, squeezed, or opened the bag.

        After the bus returned to the terminal for passenger reloading, the two agents again

boarded the bus. SA Lemmon remained in the front driver’s side area to provide security for SA



                                                 2
Perry who commonly handles all of the consensual encounters with passengers. (Def. Exs. A, B,

& C). SA Perry moved to the back of the bus. (Id.). Both agents were wearing civilian clothes

and their firearms were not visible to the public. SA Perry began approaching each passenger,

generally introducing himself as “a police officer” and stating that “we check the bus here for

security.” (Def. Ex. D, 2:3). When Defendant boarded the bus, SA Lemmon noticed that he

seemed “surprised” and “panicked.” Defendant sat in a seat located approximately in the middle

of the bus. The Protégé bag was stored three or four rows behind and on the opposite side of the

aisle from Defendant’s seat. Ten minutes after boarding, Defendant got up from his seat and

went to the lavatory in the back of the bus. (Def. Ex. A, 10:48-10:58). SA Lemmon observed that

Defendant poked his head out of the lavatory doorway, saw where SA Perry was located, and

then retreated back into the lavatory. Defendant returned to his seat less than two minutes after

he went to the lavatory.

       When Defendant was seated again, SA Perry approached Defendant, introduced himself

as a police officer, stated that he was checking the bus for security, and asked for permission to

speak with Defendant. (Def. Ex. A, Def. Ex. D, 17:25-18:7). Defendant agreed. (Def. Ex. A, Def.

Ex. D, 18:7). While speaking to Defendant, SA Perry stood somewhat to the rear of Defendant’s

seat and partially in the aisle. SA Perry asked Defendant several questions in English regarding

his travel, and Defendant responded in thickly accented English. (Def. Ex. A, Def. Ex, D. 18:8-

13). SA Perry noted that Defendant’s bus ticket was under the name Frank Dreke. After SA

Perry began speaking with Defendant, SA Perry recognized him from an encounter four or five

days earlier. (Def. Ex. A, Def. Ex. D, 18:14-24). Defendant also recalled that encounter. During

the prior encounter, Defendant was also traveling under the name Frank Dreke. He had been

traveling with a black or brown duffel bag and consented to SA Perry conducting a pat down



                                                3
search with negative results. When SA Perry requested identification during that prior encounter,

Defendant handed medical paperwork to SA Perry that bore the name Jesus F. Fernandez

Rodriguez. At that time, SA Perry did not ask Defendant any questions about the discrepancy in

names. SA Perry spoke to Defendant in English during the first encounter a few days earlier, and

Defendant had responded in English and appeared to understand SA Perry’s questions.

       During the October 25, 2017 encounter, after recognizing Defendant, SA Perry asked

Defendant several questions regarding Defendant’s travel and then began to question him

regarding luggage in the following manner:

       SA:    Ok. Do you have luggage, do you have luggage on the bus with us?
       JF:    No, not (inaudible) I don’t got nothing with me today.
       SA:    Do you have luggage with you?
       JF:    No.
       SA:    Did you have luggage on the last trip?
       JF:    Nah, I leave it at the house, it’s a short trip back home.
       SA:    Ok, so you don’t have any luggage?
       JF:    Nah.
       SA:    No weapons, or anything on your body sir?
       JF:    No, you want to check me again?
       SA:    Do you give me permission to pat you down?
       JF:    Yeah.
       SA:    Ok, thank you.
       JF:    Yeah.
       SA:    Thank you. I thought you had a bag the other day though?
       JF:    Nah.
       SA:    Didn’t you have a bag with you the other day?
       JF:    (inaudible).
       SA:    You did? What did you do with the bag?
       JF:    (inaudible).
       SA:    What kind of bag was it?
       JF:    It’s (inaudible) black, brown or something like that.
       SA:    A black bag?
       JF:    Yeah.

(Def. Ex. D, 19:9-20:7). SA Perry ended the encounter with Defendant and continued speaking

with other passengers. (Def. Ex. A & D). When he was finished speaking with all of the

passengers, he said to SA Lemmon “I’m gonna go get that bag.” (Def. Ex. D, 25:9). SA Perry

                                               4
retrieved the black Protégé bag from the common storage area and, starting from the rear of the

bus, walked forward through the aisle of the bus showing the bag to each passenger and asking

“Is this your bag?.” (Def. Ex. D, 25:10-16). SA Perry again approached Defendant, this time

with the Protégé bag, and the following conversation ensued:

           SA:     Ok, is this your bag sir? Is this your bag sir?
           JF:     Yeah, that’s my bag.
           SA:     Your bag? Ok.
           JF:     You want to check it out?
           SA:     Ok, will you give me permission to search it?
           JF:     Yeah.
           SA:     Ok, would it be ok if I just set it up here?
           JF:     Yeah.

(Def. Ex. D, 25:17-24). SA Perry unzipped the bag and discovered several oblong shaped

bundles wrapped in clear saran wrap and brown tape. (Def. Ex. I at 9). SA Perry immediately

recognized the bundles as consistent with bundles of illegal narcotics. (Def. Ex. I at 9).

Defendant then stated that it was not his bag. (Def. Ex. D, 26:1-3). SA Perry arrested Defendant

and led him off of the bus with SA Lemmon’s assistance. (Def. Ex. A).

           SA Lemmon transported Defendant to the DEA Office where he was processed and

interviewed by DEA Task Force Officer (TFO) Clarence Davis and TFO Frank Chavez. TFO

Davis asked Defendant in Spanish whether he understood both Spanish and English, and

Defendant indicated that he understood both, but responded in English. TFO Davis referred to

an image of the DEA Miranda 2 warnings card he has stored in his phone and read the warnings

directly to Defendant. Defendant indicated that he understood his rights and proceeded to answer

TFO Davis’ questions. The interview lasted approximately twenty-five minutes. However, the

recording of the interview is incomplete and does not include the portion where TFO Davis

advised Defendant of his rights under Miranda. (Gov. Exs. 13 & 14). TFO Davis explained that


2
    See Miranda v. Arizona, 385 U.S. 436 (1966).

                                                     5
there was there was an issue copying the video files to the computer which resulted in the loss of

a majority of the recorded video segments. TFO Davis also acknowledged that he did not have

Defendant sign a waiver of rights form.

         SA Perry and SA Lemmon conducted a thorough search of the Protégé bag at the DEA

Office. SA Lemmon documented this process through a series of photographs. (Def. Ex. H-1

through H-25). Ultimately, agents uncovered seven bundles from the bag having a combined

gross weight of 3.9 kilograms. (Def. Ex. H-22). The agents also found medical paperwork in the

bag bearing the name “Fernandez Rodriguez, Jesus F.” (Def. Ex. H-21). The crystalline

substance in one of the bundles field-tested positive for the presence of methamphetamine. The

DEA South Central Lab subsequently conducted a forensic chemical analysis of the substance in

the bundles, all of which tested positive for methamphetamine.

         On November 15, 2017, a grand jury indicted Defendant on one count of unlawfully,

knowingly and intentionally possessing with intent to distribute a controlled substance, 500

grams or more of a mixture and substance containing a detectable amount of methamphetamine.

On November 16, 2017, the United States filed an Information to Establish Prior Conviction

Pursuant to 21 U.S.C. § 851. (Doc. 8). Defendant now seeks to suppress any tangible evidence

DEA seized from him on October 25, 2017 and any statements he made at the DEA office.

   II.      ANALYSIS

         Defendant’s Motion raises a number of challenges. First, Defendant claims that DEA

agents unlawfully seized the black Protégé bag. Defendant asserts that this unlawful seizure led

to Defendant’s consent to search the bag, SA Perry’s discovery of contraband, Defendant’s

arrest, and his subsequent interrogation – a chain of events tainted by the alleged unlawful

conduct without intervening events to break the causal connection. Defendant argues that, as a



                                                6
result, any physical evidence and statements agents obtained should be suppressed as fruits of the

poisonous tree. Second, Defendant argues that because there is no evidence that the DEA TFOs

provided Miranda warnings prior to interrogating him at the DEA office, his statements should

be suppressed. Finally, during the evidentiary hearings, Defendant suggested that one could infer

that SA Perry unlawfully pre-searched the bag prior to the passengers reboarding the bus and

argued that SA Perry’s initial encounter with Defendant on October 25, 2017 was not

consensual.

    A. Pre-Search of the Black Protégé Bag 3

         The Fourth Amendment protects the “right of the people to be secure in their…effects,

against unreasonable searches and seizures[.]” U.S. Const. amend. IV. “Travelers have a

legitimate expectation of privacy in their personal luggage, which the Fourth Amendment

protects.” U.S. v. Nicholson, 144 F.3d 632, 636 (10th Cir. 1998). Nevertheless, certain

investigative techniques applied to a traveler’s luggage do not offend the Fourth Amendment.

For example, a visual inspection of an item in plain view, a dog sniff, and detection of odor

through an officer’s sense of smell do not constitute searches under the Fourth Amendment. See

id. With regards to touching or handling a traveler’s luggage, if the officer’s manner of handling

the bag is the sort that a traveler leaving the bag in its position reasonably might expect, the

manner of touch will not be considered unreasonable. See id. However, “[a]ny subjective

expectation that the bag would not be so handled given its location [is] not objectively

reasonable.” Id. at 637. “The circuits uniformly agree that an officer’s touching of a bag’s

exterior does not necessarily constitute a search.” Id. Rather, “[t]he degree of intrusion is the

3
  Defendant did not directly raise an unlawful “pre-search” challenge in his initial briefing but the Court addresses
the argument in full here because Defendant’s counsel suggested during closing argument that one could infer an
improper warrantless “pre-search” of the bag before passengers again boarded the bus following the layover in
Albuquerque Defendant’s counsel nevertheless conceded that SA Perry testified that he did not manipulate or
squeeze the bag.

                                                         7
determining factor as to whether an officer’s contact with the exterior of luggage constitutes a

search under the Fourth Amendment.” Id. at 639.

       In United States v. Nicholson, drug interdiction detectives boarded a Greyhound bus and

began inspecting luggage in overhead racks of the passenger compartment after passengers

disembarked during a layover. Id. at 634. One detective testified that he removed the defendant’s

carry-on bag from the overhead rack and “manipulated” it, detecting hard “tightly-wrapped” bundles

which he believed to be illegal drugs. Id. at 635. The Tenth Circuit held that the officer’s manner of

manipulating the defendant’s carry-on bag constituted an unreasonable search under the Fourth

Amendment. Id. at 639. In reaching this conclusion, the court acknowledged that “placing a bag in

an overhead rack of a commercial bus exposes it to certain intrusion,” such as other passengers

pushing or moving the bag to make room for their own bags. Id. But the Nicholson court determined

that when the officer “removed Defendant’s carry-on bag from the overhead rack and conducted a

tactile examination…aimed at discovering the nature of the contents of the bag,” the officer departed

from the type of handling of a bag that a commercial bus passenger would reasonably expect. Id.

(internal quotation marks and citation omitted); see also Bond v. U.S., 529 U.S. 334, 339 (2000)

(holding that an agent’s physical manipulation of the petitioner’s bag in an exploratory manner

violated the Fourth Amendment).

       In this case, as in Nicholson, SA Perry and SA Lemmon boarded the bus outside the wash

bay area to look at bags passengers had left onboard. SA Perry testified that he removed the

Protégé bag from the overhead rack in an effort to locate a name tag, causing him to note the

bag’s heft as compared to its size. However, there is no evidence here that the agents squeezed or

manipulated the bag, or pressed in the sides of the bag with their hands to determine its contents

in the manner found to be a search in Nicholson. It is not unusual on a common carrier for other

passengers to push, move, and even momentarily remove an item from a common luggage area,


                                                  8
such as an overhead rack or compartment, in order to make room for their own carry-on bags.

SA Perry’s actions did not depart from the type of handling a commercial bus passenger would

reasonably expect his baggage to be subjected to, and therefore did not constitute a search within

the meaning of the Fourth Amendment.

   B. SA Perry’s Initial Encounter with Defendant

       For the first time during closing argument, Defendant contended that SA Perry’s initial

contact with Defendant on October 25, 2017 was not consensual. “[L]aw enforcement officers do

not violate the Fourth Amendment by merely approaching an individual on the street or in

another public place, by asking him if he is willing to answer some questions, [or] by putting

questions to him if the person is willing to listen[.]” Florida v. Bostick, 501 U.S. 429, 434 (1991)

(internal quotation marks and citation omitted). Such consensual encounters do not implicate the

Fourth Amendment. U.S. v. Hernandez, 847 F.3d 1257, 1263 (10th Cir. 2017). “It is ‘[o]nly

when the officer, by means of physical force or show of authority, has in some way restrained

the liberty of a citizen [that a court] may conclude that a ‘seizure’ has occurred.’” Id. (quoting

Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)). Courts consider a number of non-exclusive factors to

determine whether a law enforcement-citizen encounter constitutes a seizure:

       the location of the encounter, particularly whether the defendant is in an open public
       place where he is within the view of persons other than law enforcement officers;
       whether the officers physically touch or physically restrain the defendant; whether the
       officers are uniformed or in plain clothes; whether their weapons are displayed; the
       number, demeanor and tone of voice of the officers; whether and for how long the
       officers retain the defendant’s personal effects such as tickets or identification; and
       whether or not they have specifically advised defendant at any time that he had the right
       to terminate the encounter or refuse consent.

U.S. v. Lopez, 443 F.3d 1280, 1284 (10th Cir. 2006) (citation omitted).

       Defendant argues in part that rather than identify himself as a DEA agent conducting

drug interdiction, SA Perry introduced himself as a police officer checking the bus for security

                                                 9
purposes and blocked Defendant’s path when speaking with him, factors rendering the initial

encounter with SA Perry involuntary. The Court is aware of a recent opinion of another judge in

this district, United States v. Easely, 293 F. Supp. 3d 1288, 1304 (D.N.M. 2018), in which the

court found that SA Perry’s pattern of introducing himself as a police officer checking the bus

for security “may mislead so called reasonable passengers into believing they are not free to

decline or terminate the encounter.” The Easely court determined that SA Perry misled

passengers regarding the purpose of his search and weighed that factor in support of its

conclusion that the defendant’s consent to be searched and abandonment of her suitcase was

involuntary. Easely, 293 F. Supp. 3d at 1305. The Court disagrees with this conclusion. 4

        Rather, having reviewed the totality of the circumstances in this case, the Court

concludes that the initial encounter between Defendant and SA Perry on October 25, 2017 was

voluntary. The encounter took place on the Greyhound bus in view of other passengers. SA Perry

and SA Lemmon did not restrain Defendant in any way. From the video it is hard to see how SA

Perry was positioned when speaking with Defendant, see Def. Ex. A, but SA Perry testified

credibly that he was standing to the rear of Defendant’s seat partially out of the aisle to avoid

blocking Defendant. Both agents wore civilian clothes with firearms concealed and out of public

view. SA Lemmon did not speak with Defendant at all during the initial encounter but rather

remained at the front of the bus out of the aisle and doorway. The audio recording reveals that

SA Perry spoke in a calm tone and asked Defendant if he could speak with him for a moment to

which Defendant conceded. SA Perry looked briefly at Defendant’s bus ticket before returning it.


4
  The suppression order at issue in U.S. v. Easely is currently on appeal before the Tenth Circuit and set for oral
argument in November 2018. See COA No. 18-2020. In U.S. v. Jimenez, Cr. No. 17-2381-JCH, 2018 WL 770385,
*5 (D.N.M. Feb. 7, 2018), another district court judge also disagreed with “the court’s conclusion in Easely that a
DEA agent improperly attempts to assert authority and confuse passengers when he identifies himself as a police or
law enforcement officer who is checking the bus for ‘security.’”


                                                        10
Throughout the encounter SA Perry maintained a calm and polite demeanor. Though SA Perry

did not advise Defendant that he could terminate the encounter at any time, the remaining Lopez

factors weigh heavily in favor of the Court’s conclusion that the encounter was consensual and

voluntary.

   C. Seizure of the Bag

       Having determined that the initial encounter between Defendant and Perry was

consensual, the Court must next decide whether SA Perry unlawfully seized the black Protégé

bag. This analysis ultimately hinges on whether Defendant’s repeated disclaimer of any luggage

amounted to a voluntary abandonment of the bag.

       Defendant contends that SA Perry seized Defendant’s bag in violation of the Fourth

Amendment when he took it from the common storage area of the bus and walked it down the

aisle showing it to each bus passenger in an effort to identify the bag’s owner. To support this

argument, Defendant relies heavily on a factually similar, but distinguishable, Tenth Circuit case,

United States v. Hill, 805 F.3d 935 (10th Cir. 2015). In Hill, a DEA agent removed a suitcase

with no name tag from the common luggage area of an Amtrak train, carried it to the passenger

area, and rolled it down the center aisle asking each passenger if the bag belonged to him or her.

805 F.3d at 936. All of the passengers, including the defendant, disclaimed ownership of the bag.

Id. Determining that the bag was abandoned, the agent searched the bag, finding cocaine and

items that linked the bag to the defendant. Id. The Tenth Circuit held that the agent’s actions

amounted to a seizure of the defendant’s luggage. Id. at 939. Because the seizure occurred

absent reasonable suspicion, exigent circumstances, or a warrant, it violated the Fourth

Amendment. Id. at 939.

       The Tenth Circuit in Hill explained that “[a] seizure within the contemplation of the

Fourth Amendment occurs when there is some meaningful interference with an individual’s
                                                11
possessory interest in his property.” Id. at 937. And “that a traveler’s possessory interest in his

luggage is at its zenith when the luggage is in his direct possession and at its nadir when the

luggage has been checked with a common carrier.” Id. at 938. Having chosen to stow his

luggage in the common luggage area, the defendant’s possessory interest in his suitcase was

intermediate to a bag in his direct possession and one checked with Amtrak. Id. Accordingly, the

defendant could expect that his bag might be repositioned or temporarily removed from the

storage area as passengers sought to store or remove their own luggage, but he could also

reasonably expect to have access to the bag at any time he chose. Id. The Tenth Circuit

determined that the DEA agent’s “actions, in taking the bag into his own dominion and control

for the purpose of finding its owner and conducting narcotics interdiction, deviated significantly

from a reasonable traveler’s expectations as to how his bag would be treated in the common

storage area and, concomitantly, deprived [the defendant] of his possessory interest in being able

to access his luggage on his own schedule.” Id. The Tenth Circuit continued that because the

intrusion was at odds with a reasonable traveler’s expectations, it was meaningful within the

scope of the Fourth Amendment. Id. at 938-39.

        While the Court agrees that the fact pattern in Hill is very similar to the facts presented

here and makes this a close question, there is one key distinction: Defendant in this case

expressed multiple times that he had no luggage before SA Perry grabbed the black Protégé bag

from the overhead rack and began showing it to passengers asking if each was the owner. The

United States claims that Defendant thereby abandoned the bag by disclaiming any possessory

interest in it prior to SA Perry taking control of it. (Doc. 22 at 6). “Abandonment is akin to the

issue of standing because a defendant lacks standing to complain of an illegal search or seizure

of property which has been abandoned.” U.S. v. Garzon, 119 F.3d 1446, 1449 (10th Cir. 1997).



                                                12
“The test for abandonment subsumes both a subjective and an objective component.” Id. But

subjective intent aside, “[w]hen a person expressly denies having ownership of property, unless

that denial of ownership is the result of a Fourth Amendment violation, it constitutes an

abandonment of property.” Easely, 293 F. Supp. 3d at 1301; see also U.S. v. Denny, 441 F.3d

1220, 1227 (10th Cir. 2006) (listing cases and noting that, “Defendant does not cite and we have

not found a case in which a defendant’s express disclaimer of ownership in response to a lawful

police inquiry did not constitute abandonment of property in the Fourth Amendment context.”).

The burden is on the government to establish abandonment by a preponderance of the evidence.

See Denny, 441 F.3d at 1226.

       The United States has met its burden of establishing that Defendant abandoned the black

Protégé bag prior to SA Perry taking the bag into his control. During his initial encounter with

Defendant, and prior to grabbing the bag from the overhead rack, SA Perry asked Defendant

three times if he had any “luggage,” to which Defendant responded three times in English,

clearly and unambiguously: (1)“No, not…I don’t got nothing with me today,” (2) “No,” and (3)

“Nah.” (Def. Ex. D 19:9-16). Defendant argues that he did not abandon his bag by answering SA

Perry’s initial inquiries pertaining to “luggage” in the negative, particularly where the words

“luggage” and “bag” may have different meanings to individuals for whom English is a second

language, and where Defendant later acknowledged that he owned the Protégé bag when SA

Perry physically showed it to him. (Doc. 24 at 3-4). Defendant suggests that his lack of

subjective intent to abandon the bag is reflected in the fact that during his second encounter with

SA Perry, Defendant immediately claimed the bag as his. (Doc. 24 at 5).

       After reviewing the audio recordings and transcript of those recordings, the Court

concludes that Defendant abandoned any possessory interest in the bag before SA Perry took it



                                                13
from the overhead rack, into his control, and presented it to passengers. Prior to removing the

Protégé bag from the overhead rack, SA Perry first spoke with all of the bus passengers and

identified the owners of on-board baggage. No one, including Defendant and those passengers

sitting in the immediate vicinity of the Protégé bag, claimed it. The bus was not crowded, yet the

bag was located several rows behind Defendant’s seat on the opposite side of the bus, indicating

Defendant’s subjective intent to distance himself from the bag. And Defendant clearly and

unambiguously told SA Perry that he had nothing with him that day on the bus, manifesting an

intent to abandon ownership of the bag in the overhead rack. Cf. U.S. v. Fulani, 368 F.3d 351,

354 (3d Cir. 2004) (concluding that a defendant abandoned ownership of his bag when he

expressly disclaimed ownership of any bag located in the overhead rack of the bus).

        The Court recognizes the challenges that can arise when communicating in one’s non-

native language. 5 But the evidence establishes that although Defendant spoke with a thick

accent, he understood and responded appropriately to SA Perry’s questions. Additionally, TFO

Davis testified that prior to conducting the subsequent interview with Defendant at the DEA

office, TFO Davis asked Defendant in Spanish if he understood English or Spanish. Replying in

English, Defendant indicated that he understood both languages and then affirmatively chose to

proceed with the interview in English. See U.S. v. Ojeda-Ramos, 455 F.3d 1178, 1187 (10th Cir.

2006) (rejecting the defendant’s argument that any abandonment of a suitcase was rendered

involuntary because he could not speak English, where the defendant answered several of the

officer’s questions in English and the officer understood those responses). Prior to taking the bag

into his possession and showing it to passengers, SA Perry asked Defendant three times if he had

any luggage and Defendant responded, clearly and without hesitation, that he did not have

5
  Although Defendant’s counsel argued that Defendant was confused by SA Perry’s use of the word “luggage”
during his initial encounter compared to SA Perry’s later choice of the word “bag,” Defendant presented no
evidence that he did not understand what SA Perry meant when he asked about “luggage.”

                                                   14
anything with him that day. The Court acknowledges that Defendant readily claimed ownership

of the black Protégé bag once SA Perry showed it to him, but that does not alter the Court’s

analysis with regards to SA Perry’s actions. Curiously, perhaps realizing he was in trouble,

Defendant again stated that the bag was not his after SA Perry located the bundles inside of the

bag. (Def. Ex. D, 26:1-3 (“That’s not my bag, that’s not my bag.”)).

       The evidence before the Court demonstrates that Defendant intentionally distanced

himself from the bag prior to SA Perry showing it to passengers, and any subjective expectation

of privacy that Defendant might have had in the bag was not objectively reasonable under the

circumstances. Because there was no prior Fourth Amendment violation, Defendant’s

abandonment of his possessory interest in the bag was voluntary. Warrantless seizure of

abandoned property is not unreasonable under the Fourth Amendment. See U.S. v. Hernandez, 7

F.3d 944, 947 (10th Cir. 1993).

   D. Fruit of the Poisonous Tree

       Defendant argues that the Court should suppress all tangible evidence seized from

Defendant as well as his post-arrest statements to agents because agents violated his Fourth

Amendment rights by unlawfully seizing the black Protégé bag, which the officers then exploited

to obtain Defendant’s consent to search the bag, which led to Defendant’s arrest and subsequent

interrogation at the DEA office. (Doc. 21 at 10-11). To suppress any tangible evidence and

statements as fruit of an unlawful seizure, Defendant must show, first, that there was an unlawful

seizure that violated Defendant’s Fourth Amendment rights, see U.S. v. Torres-Castro, 470 F.3d

992, 999 (10th Cir. 2006), “and, second, that a factual nexus exists between [the unlawful

seizure] and the challenged evidence,” U.S. v. Mosley, 743 F.3d 1317, 1323 (10th Cir. 2014)

(internal quotation marks and citation omitted). As discussed above, Defendant has not met his



                                               15
burden of showing that that his Fourth Amendment rights were violated, and accordingly

Defendant cannot prevail on his claims that the methamphetamine and Defendant’s statements

should be suppressed as fruits of the poisonous tree. 6 Consequently, the Court will not suppress

the tangible evidence agents seized from Defendant on October 25, 2017. However, Defendant

alternatively seeks to suppress his post-arrest statements based on an alleged Miranda violation,

which the Court addresses next.

    E. Defendant’s Post-Arrest Statements

         The Fifth Amendment protects a person from being compelled to incriminate himself.

U.S. Const. amend. V. “The Fifth Amendment privilege against self incrimination is fully

applicable during a period of custodial interrogation.” U.S. v. Johnson, 42 F.3d 1312, 1317 (10th

Cir. 1994) (internal quotation marks and citation omitted). An individual may waive this

privilege “provided the waiver is made voluntarily, knowingly, and intelligently.” Miranda v.

Arizona, 384 U.S. 436, 444 (1966). “When a Miranda violation is alleged to have occurred, the

burden of proof rests with the government to prove the validity of the waiver by a preponderance

of the evidence.” Johnson, 42 F.3d at 1318. The government must demonstrate “(1) that the

waiver was voluntary in the sense that it was a product of free and deliberate choice rather than

intimidation, coercion, or deception; and (2) that the waiver was made in full awareness of the

nature of the right being waived and the consequences of waiving.” U.S. v. Hernandez, 93 F.3d

1493, 1501 (10th Cir. 1996).



6
 Outside of the suggestion that Defendant’s consent to search the bag was vitiated as the result of an
unconstitutional seizure, Defendant does not make a separate argument that his consent for SA Perry to search his
later-claimed bag was involuntary and invalid. Nor is there evidence to suggest involuntary consent. To the contrary,
when SA Perry showed Defendant the bag, Defendant responded, “Yeah, that’s my bag.” Then, before SA Perry
even asked for permission to search the bag, Defendant offered “You want to check it out?” (Def. Ex. D, 25:17-20).
To confirm, SA Perry then unambiguously asked, “Ok, will you give me permission to search it?” and Defendant
said “Yeah.” (Def. Ex. D, 25:21-22).


                                                        16
         The parties do not dispute that any post-arrest questioning of Defendant at the DEA

office constituted custodial interrogation requiring Miranda warnings. Defendant asserts that

there is no evidence that officers advised him of his Miranda warnings, and as such, his post-

arrest statements must be suppressed. 7 (Doc. 21 at 11). Defendant explains that the United States

produced an incomplete video of Defendant’s interview which does not contain a Miranda

waiver, as well as a “post-hoc report” based on “personal recollection” and “handwritten notes”

not provided to Defendant. Defendant asserts that this incomplete evidence is insufficient to

support a finding that Defendant voluntarily and knowingly waived his right to remain silent.

(Doc. 21 at 11; Doc. 24 at 9).

         The United States presented evidence at the hearing, through TFO Davis’s testimony, that

TFO Davis not only advised Defendant of his Miranda warnings, but that Defendant

acknowledged that he understood his rights and voluntarily waived those rights. 8 As a

preliminary matter, the Court found as credible TFO Davis’s testimony and explanation of what

may have rendered the video recording of the interview incomplete. TFO Davis testified that he

carries an image of the DEA Miranda warnings card on his phone and that he read these to

Defendant prior to the start of questioning, but after determining from Defendant his preferred

language. At the hearing, TFO Davis read into the record what he had read to Defendant, and

the Court finds the Miranda warnings were adequate. TFO Davis testified that his usual practice

is to confirm understanding with the person being advised of his rights after reading each section

of the Miranda warnings so that he can be confident the person comprehends. TFO Davis recalls

Defendant responding affirmatively each time TFO Davis explicitly asked him if he understood

his rights. Defendant still agreed to waive those rights and speak with TFO Davis. During the

7
  Defendant does not specify the statements he seeks to suppress, and it is unclear to the Court from the record
whether Defendant made incriminating statements during the interrogation at the DEA office.
8
  Defendant did not present any evidence that conflicted with TFO Davis’s testimony.

                                                         17
interview TFO Davis and Chavez were dressed in civilian clothing and their firearms were not

visible. Defendant was not shackled or restrained. (Gov’t Ex. 13). The available video segment

reveals that TFO Davis spoke to Defendant in a normal tone of voice. (Gov’t Ex. 13). The

interview lasted approximately twenty-five minutes.

       Under the totality of the circumstances, the Court finds by a preponderance of the

evidence that TFO Davis administered to Defendant adequate Miranda warnings and that

Defendant knowingly, intelligently, and voluntarily waived his Fifth Amendment privilege. See

Garcia v. Stewart, Civ. No. 15-750-LH/KK, 2016 WL 9778188, *7 (D.N.M. Aug. 8, 2016)

(rejecting petitioner’s position that a deputy’s sworn testimony was insufficient to prove that the

deputy administered adequate Miranda warnings and that the prosecution must also present a

waiver of rights form and/or a video recording as proof of this fact, and noting that “[t]he Fifth

Amendment requires that a defendant receive adequate Miranda warnings before custodial

interrogation, not that these warnings be phrased or documented in a particular way”).

Accordingly, the Court will not suppress Defendant’s post-arrest statements.

       IT IS THEREFORE ORDERED that Mr. Fernandez’s Motion to Suppress and Request

for Evidentiary Hearing (Doc. 21) is DENIED.




                                             THE HONORABLE JAMES A. PARKER




                                                18
